Citation Nr: 1614920	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for exotropia of the right eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In August 2013, the Board remanded the Veteran's claim for additional development.  In this remand, the Board noted that the RO denied service connection for a left eye disability in an April 2009 rating decision, and the Veteran submitted a notice of disagreement to the denial in July 2009.  The Board requested that the AOJ provide the Veteran with a SOC and notice of the time limit for filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Upon review of the evidence, the AOJ indicated that the Veteran was issued a SOC in March 2010 for his left eye claim, but he did not submit a timely substantive appeal.  The Board erroneously concluded that a SOC was warranted for his left eye disability.  As such, the only issue perfected on appeal is the increased rating claim for a right eye disability.  

A request to reopen the previously denied claim of entitlement to service connection for a left eye disability has been raised by the record in the March 2016 brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

For reasons explained immediately below, the Board finds a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In August 2013, the Board remanded the Veteran's claim to obtain outstanding VA and private treatment records, and to afford him a VA examination regarding the current severity of the right eye disability.  The remand directive specifically requested that the AOJ readjudicate the Veteran's claim prior to returning the case to the Board.  

A review of the electronic record shows that the AOJ did not provide a Supplemental Statement of the Case (SSOC) following completion of the August 2013 remand directives.  As such, the claim must be remanded for the AOJ to complete the requested actions prior to returning the case to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Perform any additional development deemed necessary.  

2.  The AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






